Citation Nr: 0717357	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-34 109 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a scar of the right anterior thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for a scar of the right 
anterior thigh.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran filed a claim in June 2003 for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
scar of the right anterior thigh.  In the July 2004 statement 
of the case, the RO set out the text of 38 C.F.R. § 3.358 as 
it appeared in the Code of Federal Regulations at that time.  
However, that regulation applies to claims filed before 
October 1, 1997.  Due to a change in law, the regulatory 
provisions applicable to claims filed on or after October 1, 
1997, as in the present case, appear at 38 C.F.R. § 3.361.  
See 69 Fed. Reg. 46,426 (August 3, 2004).

The version of 38 U.S.C.A. § 1151 that became effective 
October 1, 1997, is the applicable statute in this case.  
That law requires that the claimed additional disability be 
"caused by" VA hospital care, medical or surgical treatment, 
or examination, and further adds a "proximate cause" 
requirement that the additional disability be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

The veteran has not been provided with the pertinent 
regulations to his claim found at 38 C.F.R. § 3.361.  Thus, 
further development is necessary. 

In addition, the regulations provide that the informed 
consent process must be appropriately documented in the 
medical record.  The patient's or surrogate's signature on a 
VA-authorized consent form must be witnessed.  The witness' 
signature only attests to the fact that he or she saw the 
patient or surrogate and the practitioner sign the form.  The 
signed form must be filed in the patient's medical record.  A 
properly executed OF 522 or other VA-authorized consent form 
is valid for a period of 30 calendar days.  38 C.F.R. 
§ 17.32(d).  The medical notes contained in the claims file 
include a preoperative checklist completed by the operating 
room nurse that indicates a consent form was signed, dated, 
timed and witnessed, the operative site was marked by a 
doctor and the operative site was verified with consent.  
However, it does not appear that a signed consent form is 
included in the medical record copies in the claims file.  A 
copy of the signed consent form should be secured and 
included in the claims file.  

Further, during the pendency of this appeal, in March 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006), holding 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must also include a provision pertaining to 
the rating of the disability and the effective date of an 
award. Thus, additional notice should be sent. 

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the criteria 
used for rating the disability for 
which he has claimed benefits and the 
criteria used to establish effective 
dates.  38 C.F.R. § 3.159; 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Request a copy of the signed 
consent forms for the surgical 
procedure for treatment of an abscess 
of the right thigh at a VA hospital on 
January 17, 2003, and January 19, 2003, 
and attach them to the claims file.

3.  Readjudicate the issue on appeal in 
light of 38 C.F.R. § 3.361.  If the 
benefit sought on appeal is not granted 
in full, issue a supplemental statement 
of the case, which should address the 
new criteria for evaluating claims for 
benefits under 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, and should 
include 38 C.F.R. § 3.361.  An 
appropriate period of time should be 
allowed for response. Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

